EXHIBIT A
                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NEW YORK

 JOSEPH CAYETANO, KILVIN GARCIA, and
 DENIS ANTONIO MARIN FERNANDEZ, on
 behalf of themselves, FLSA Collective Plaintiffs and
 the Class,

                                      Plaintiffs,                    Case No.: 20-cv-04777

                            v.                                    OFFER OF JUDGMENT

 QUALITY FACILITY SOLUTIONS CORP d/b/a
 QUALITY FLOORSHINE d/b/a QFS, and BIM
 CLEANING SERVICES INC.,

                                     Defendant.

                Defendant Quality Facility Solutions Corp. (“Defendant QFS”), by and

through its undersigned counsel and pursuant to Rule 68 of the Federal Rules of Civil

Procedure, makes the following offer of judgment to resolve, in their entirety, all of the

claims asserted by Plaintiff Joseph Cayetano, Kelvin Garcia, and Denis Antonio Marin

Fernandez (“Plaintiffs”), in the above-captioned action:

1.      Pursuant to Rule 68 of the Federal Rules of Civil Procedure, Defendant QFS

hereby offers to allow Plaintiffs to take a judgment against it in this action for the total

of Thirty Thousand Dollars and Zero Cents ($30,000.00), which includes payment or

reimbursement of Plaintiffs’ reasonable attorneys’ fees and costs incurred to the date of

this offer.

2.      This judgment shall be in full satisfaction and release of all federal claims that

Plaintiffs may have to damages, or any other form of relief, arising out of the alleged acts

or omissions of Defendant QFS, Defendant BIM Cleaning Services Inc., or any employee

or agent, either past or present, of either entity, including the claims asserted in this action.
3.     This offer of judgment is made for the purposes specified in Rule 68 of the Federal

Rules of Civil Procedure, and neither this offer of judgment nor any judgment which may

result from this offer shall be construed as an admission of liability by Defendant QFS,

or any employee or agent of Defendant QFS, or any individual thereof; such liability is

expressly denied. Nor is this offer or any judgment resulting from this offer an admission

that Plaintiff or any other individual has suffered any damages.

4.     Acceptance of this offer of judgment will act to release and discharge Defendant

QFS as well as Defendant BIM Cleaning Services Inc., as well as their respective

successors or assigns, and all past and present employees, representatives and agents of

either, from any and all federal claims that were or could have been alleged by Plaintiffs

in the above-referenced action.

5.     Acceptance of this offer of judgment also will operate to waive Plaintiffs’ rights

to any claim for interest on the amount of the judgment.

6.     Defendant QFS respectfully submits this offer of judgment. To accept this offer,

Plaintiffs must file written notice of acceptance thereof within fourteen days of the date

this offer is made after the service of this document or else the offer will be deemed

withdrawn by Defendant QFS. See F.R.C.P. 68(b).

Dated: September 7, 2021




                                      _________________________
                                      Jonathan M. Kozak, Esq.
                                      Jackson Lewis P.C.
                                      44 South Broadway, 14th Floor
                                      White Plains, New York 10601
                                      Attorneys for Defendant
                              CERTIFICATE OF SERVICE

       I hereby certify that on this 7th day of September, 2021, I caused the foregoing Offer

of Judgment to be served via email to:

                                      C.K. Lee, Esq.
                                    Anne Seelig, Esq.
                               Lee Litigation Group, PLLC
                              148 West 24th Street, 8th Floor
                                  New York, NY 10011
                                 cklee@leelitigation.com
                                 anne@leelitigation.com
                                  Counsel for Plaintiffs




                                              ____________________
                                              Jonathan M. Kozak, Esq.
